Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 19, 2018

                                        No. 04-18-00153-CV

                IN THE INTEREST OF A.L.H, ET AL., MINOR CHILDREN,

                    From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016PA01945
                       Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
        The notice of appeal has been filed, but includes a minor’s full name in violation of Rules
9.8 and 9.9. See TEX. R. APP. P. 9.8, 9.9(a)(3). We therefore order appellant to (1) file an amended
notice of appeal in the trial court that complies with Rules 9.8 and 9.9 by March 29, 2018; and (2)
refrain from using the full name of a minor in the brief or attaching exhibits to the brief that are not
redacted in compliance with those rules. A failure to timely comply with this order may result in
the notice of appeal being struck and this appeal being dismissed without further notice. See TEX.
R. APP. P. 42.3(c).

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court